                      Case 20-19106-SMG          Doc 17     Filed 08/27/20     Page 1 of 1




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         www.flsb.uscourts.gov

  In re:
                                                            Case No.: 20-19106-SMG
  SEVEN STARS ON THE HUDSON CORP.
                                                            Chapter 11
              Debtor,
  _______________________________________/


                                     SUPPLEMENTAL EXHIBIT REGISTER


Exhibits Submitted on behalf of:      ☐ Plaintiff ☐ Defendant ☐ Debtor ☒ Other:            MDG Powerline
                                                                                           Holdings, LLC

                  Jay M. Sakalo, Esq., Bilzin Sumberg, 1450 Brickell Ave., #2300, Miami, FL 33131 305-375-
Submitted By:     6156
                       (name, address, and phone number)

                                                                                Debtor’s Emergency Motion to
Date of Hearing/Trial:      August 27, 2020           Type of Hearing/Trial:    Extend the Automatic Stay


 Exhibit Number                         Description                Admitted      Refused     Not Introduced
6                        Declaration in Support of Objection to
                         Debtor's Emergency Motion Extend the
                         Automatic Stay




       MIAMI 7208163.3 84482/88966
                                                                                                 Page | 1
LF-49 (rev. 05/20/2020)
